DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Amendments
	Acknowledgment of receiving amendments to the claims, which were received by the Office on 12/22/2021. 
Allowable Subject Matter
Claims 1-21 and 23-24 are allowed.
The following is an examiner’s statement of reasons for allowance:
As per claims 1, the closest known prior art fails to teach or fairly suggest alone or in reasonable combination, the limitations (in consideration of the claim as a whole):
	“generate a first raw output to represent a first intensity of incident light based on a first relationship, the first relationship being associated with a first intensity range, and generate a second raw output to represent a second intensity of incident light based on a second relationship, the second relationship being associated with a second intensity range; and a post processor configured to: determine a first dark charge value present in the first raw output, the first dark charge value being determined based on a first parameter based on the first intensity range; determine a second dark charge value present in the second raw output, the second dark charge value being determined based on a second parameter based on the second intensity range; generate a first post-processed output based on the first raw output, the first relationship, and a first component representing the first dark charge value, such that the first post-processed 

Claims 2-17, 21 and 23-24 depend on, and further limit, independent claim 1. Therefore, claims 2-17, 21 and 23-24 are considered allowable for the same reasons.
Claims 18 and 20 are allowable for the same reasons as claim 1.
Claim 19 depends on, and further limit, independent claim 18. Therefore, claim 19 is considered allowable for the same reasons.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WESLEY JASON CHIU whose telephone number is (571)270-1312. The examiner can normally be reached Mon-Fri: 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Twyler Haskins can be reached on (571) 272-7406. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WESLEY J CHIU/Examiner, Art Unit 2698                                                                                                                                                                                                        
/JAMES M HANNETT/Primary Examiner, Art Unit 2698